Dore, J.
(dissenting). The resolution provided that the cost of living bonus “ shall not be granted to employees while on leave of absence without pay ” (emphasis supplied). During the fiscal year in which the bonus in question is involved, namely, from July 1,1945, to June 30,1946, the teacher was not on leave of absence at all but served full time just as any other teacher in the system. Accordingly, by the express language *705of the resolution, she was entitled to the $29.16 bonus money for July, 1945.
I dissent and vote to affirm the determination of the Appellate Term.
Peck, P. J., Glekkok and Shiektag, JJ., concur with Yak Yooehis, J.; Does, J., dissents and votes to affirm the determination of the Appellate Term, in opinion.
Determination of the Appellate Term reversed, without costs, and judgment of the Municipal Court in favor of defendant affirmed. Settle order on notice.